Order filed October 7, 2015




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-15-00644-CV
                                 ____________

             In the Interest of M.G., B.G., S.G., and A.Z., Children


                    On Appeal from the County Court at Law
                          Washington County, Texas
                       Trial Court Cause No. CCL-7739


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant's brief was due
October 5, 2015. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel Joshua Clover, to file
appellant’s brief no later than October 19, 2015. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM